Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Rejections of the previous office action not repeated below are withdrawn based upon the arguments and amendments of the applicant.  Response to the arguments of the applicant are presented after the first rejection to which they are directed.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,2,6-11,13,14,22,26,27 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Afzali-Ardakani et al. 20120322200, in view of Lippert et al. “Laser ablation of doped polymer systems”, Adv. Mater., Vol. 9(2) pp 105- 119 (1997), Bell et al. US4547444, Nakagawa et al., “Excimer luminescence form non-resonantly excited pyrene and perylene molecules in solution. J Phys. Chem. A., Vol. 117 pp 11449-11455 (2013), Acikgoz et al.. “Investigation of spontaneous emission rate of perylene dye molecules encapsulated into three-dimensional nanofibers via FLIM method” Appl. Phys. A., Vol. 116, pp 1867-1875  (03/2014) and PicoQuant website for LDH series lasers (downloaded 10/15/2020).
Afzali-Ardakani et al. 20120322200 describes forming patterns in a PMMA layer which has been formed on the dielectric layer on the front surface of a photovoltaic device.  The photovoltaic device and its formation including the formation of the dielectric layer is described at [0030-0039].  The formation of a PMMA layer including embodiments where it is colored by 
Lippert et al. “Laser ablation of doped polymer systems”, Adv. Mater., Vol. 9(2) pp 105- 119 (1997) is a review article which describes in table 2, pyrene/PMMA and perylene/PMMA systems used in laser ablation with 355 nm laser (ref 30). Anthracene in polystyrene is described as sensitive to 351 nm lasers (ref 26,63).  Stilbene, coumarin, and rhodamine are used to sensitize nitrocellulose to 337 nm laser light (ref 27). Anthracenyl labled PMMA is sensitive to 351 nm (ref 45 table 2, also page 112 right column).  Srinivasan and Braren described the use of tinuvin 328 (2-(2H-benzotriazol-2-yl)-4, 6-ditertpentylphenol) to sensitize the ablation of PMMA. Srinivasan extended this to the use of a CW argon ion laser emitting in the 300-330 nm range to induce ablation of doped PMMA coating mounted upon a turntable with irradiation times of 1-1000 microseconds resulting in the formation of holes (page 110, right column –page 111, left column). The ablation of PMMA films doped with anthracene using a 308 nm laser is disclosed (page 111, left column), cyclic multiphoton absorption and ablation of ethylpyrene doped PMMA with 308 nm lasers is disclosed at page 115/left column. Anthracene is disclosed as sensitizing polystyrene to laser ablation and being able to undergo cyclic multiphoton absorption 
Bell et al. US4547444 teaches dye 1, combined with PMMA and a solvent coated upon a subbed polyester base/film.  This is then ablatively images using a (CW) Hitachi laser diode HLP 1400 emitting at 830 nm and the pits were observed when pulses of at least 6 mW were applied with a (electrically modulated) pulse width of 50 ns.  The disks are formed as in the examples [0359-0362]. The disc is exposed while being rotated to form a series of pits either in a circle or spiral (if the laser is translated relative to the radius of the disk (12/66-12/29). The disc was rotated at 900 rpm, and written using a 13 mW laser operating at 1.6 MHz in example 51. The substrate/support can be polymers, glass, ceramics or metals (10/21-28).  50 ns pulses with energies equal/greater than 6 mW resulting in ablation in example 1 (ablation threshold). The laser is shifted along the radius while the disc is rotated (forming a spiral). The absence of the shifting of the laser results in a circular pattern (13/1-29). Other ablation thresholds (at various pulsewidths) are reported in table 3 (col. 17-18) as well as tables 4 and 7.  It is not clear what the ablation threshold is for the medium (substrate/AI/Dye:PMMA structure) used in example 49 to write the patterns where a CNR (signal/noise) of >50 dB is achieved (1:1 dye/PMMA) with a laser power of 8 mW. It seems that the composition is similar to the 1:1 ratio of dye 1:PMMA which had a threshold of 6.0 mW for a 50 ns pulsewidth(table 3) and example 39 which had a threshold of 16 mW for a 50 microsec pulsewidth. Example 51 describes driving the laser with 1 mV during a readout, so it is clear the laser is directly modulated by an applied voltage.
Nakagawa et al., “Excimer luminescence form non-resonantly excited pyrene and perylene molecules in solution. J Phys. Chem. A., Vol. 117 pp 11449-11455 (2013) teaches the excitation of perylene or pyrene doped PMMA with CW lasers operating at 325 nm (HeCd), 408 homogeneously dispersed molecules and inhomogeneously dispersion including nanocrystals.
Acikgoz et al.. “Investigation of spontaneous emission rate of perylene dye molecules encapsulated into three-dimensional nanofibers via FLIM method” Appl. Phys. A., Vol. 116, pp 1867-1875  (03/2014) teaches the excitation of the fluorescence of perylene using a pulsed UV diode laser head operating at 405 nm, (LDH-C-D-405, PicoQuant). The picosecond timescale of the experiments is discussed on page 8 of 9 in the left column. . 
PicoQuant website for LDH series lasers teaches that the LDH-P-C-405 can be used in the CW mode with an output of 50 mW and can be operated in the pulsed mode with pulsewidths of <50 ps, 40 MHz, and average power of 1-3 mW at the maximum rep rate (downloaded 
It would have been obvious to one skilled in the art to modify the process of patterning the pyrenemethanol doped PMMA taught by Afzali-Ardakani et al. 20120322200 by including sufficient pyrenemethanol to facilitate cyclic multiphoton absorption as discussed in Lippert et al. and to use a UV diode laser known to be absorbed by Perylene doped PMMA such as the LDH-P-C-405 used by Acikgoz et al.. “Investigation of spontaneous emission rate of perylene dye molecules encapsulated into three-dimensional nanofibers via FLIM method” Appl. Phys. A., Vol. 116, pp 1867-1875  (03/2014) to record information on picosecond timescales and evidenced to operate at <50 ps by PicoQuant website for LDH series lasers and electrically modulating this to produce square wave pulses as short as the 50 ps discussed using techniques similar to the modulation of the diode laser in  example 51 of Bell et al. US4547444 with a reasonable expectation of success based upon the excitation of pyrene and perylene with diode lasers operating at 405 and 408 nm in Nakagawa et al., “Excimer luminescence form non-resonantly excited pyrene and perylene molecules in solution. J Phys. Chem. A., Vol. 117 pp 11449-11455 (2013) and Acikgoz et al.. “Investigation of spontaneous emission rate of perylene dye molecules encapsulated into three-dimensional nanofibers via FLIM method” Appl. Phys. A., Vol. 116, pp 1867-1875  (03/2014). 
Further, it would have been obvious to one skilled in the art to modify the processes rendered obvious by the combination of Afzali-Ardakani et al. 20120322200, Lippert et al. “Laser ablation of doped polymer systems”, Adv. Mater., Vol. 9(2) pp 105- 119 (1997), Bell et al. US4547444, Nakagawa et al., “Excimer luminescence form non-resonantly excited pyrene and perylene molecules in solution. J Phys. Chem. A., Vol. 117 pp 11449-11455 (2013), 
The applicant points to the sizes of the features of 20 year old references Lippert and Bell with Lippert disclosing 5 and 100 microns sizes and Bell teaching feature which are ~1 micron in size, while those disclosed in the specification at 50 nm (0.05 microns) or even 20 nm (0.2 microns). Afzali-Ardaken et al. discloses 0.5 microns to 30 micron features at [0047]. The examiner points out that while these sizes are disclosed, they do not appear in the claims, so the argued position is not commensurate in scope with the coverage sought. The focal spot size is dependent upon the beam emitted by the laser and the focusing of it and the image is further dependent upon the fraction of the beam which exceed the damage threshold energy and if this is a multiphoton/multistep absorption.  The damage/ablation threshold of exposure with a continuous wave laser having a Gaussian intensity profile and a moving/rotating substrate is clearly determined in Bell, while Lippert describes the use of cyclic multiphoton absorption, which meets the energy level limitations of the claims in laser ablation.


Claims 1,2,6-14,22,26,27 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Afzali-Ardakani et al. 20120322200, in view of Lippert et al. “Laser ablation of doped polymer systems”, Adv. Mater., Vol. 9(2) pp 105- 119 (1997), Bell et al. US4547444, Nakagawa et al., “Excimer luminescence form non-resonantly excited pyrene and perylene molecules in solution. J Phys. Chem. A., Vol. 117 pp 11449-11455 (2013), Acikgoz et al.. “Investigation of spontaneous emission rate of perylene dye molecules encapsulated into three-dimensional nanofibers via FLIM method” Appl. Phys. A., Vol. 116, pp 1867-1875  (03/2014) and PicoQuant website for LDH series lasers (downloaded 10/15/2020), further in view of Sekine, Studies on conformational characteristics and self-assembled structures of polymers in space-limited systems, Thesis, Kyoto University (07/2009).
Sekine, Studies on conformational characteristics and self-assembled structures of polymers in space-limited systems, Thesis, Kyoto University (07/2009) teaches the excitation of perylene chromophores using 442 nm HeCd laser (CW) on page 25. Thin films were formed of PMMA with 0.008%, 0.02% or 0.04%  perylene-labeled PMMA chains dispersed in the matrix which were then imaged and the fluorescence excited using scanning near field optical microscopy (SNOM)  (page 28).  This technique is described as enabling optical measurements with spatial resolution beyond the diffraction limit of light (page3). 
In addition to the basis above, it would have been obvious to modify the processes rendered obvious by the combination of Afzali-Ardakani et al. 20120322200, Lippert et al. “Laser ablation of doped polymer systems”, Adv. Mater., Vol. 9(2) pp 105- 119 (1997), Bell et al. US4547444, Nakagawa et al., “Excimer luminescence form non-resonantly excited pyrene and perylene molecules in solution. J Phys. Chem. A., Vol. 117 pp 11449-11455 (2013), . 

Claims 1,2,6-11,13,14,22,26,27 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Afzali-Ardakani et al. 20120322200, in view of Lippert et al. “Laser ablation of doped polymer systems”, Adv. Mater., Vol. 9(2) pp 105- 119 (1997), Bell et al. US4547444, Nakagawa et al., “Excimer luminescence form non-resonantly excited pyrene and perylene molecules in solution. J Phys. Chem. A., Vol. 117 pp 11449-11455 (2013), Acikgoz et al.. “Investigation of spontaneous emission rate of perylene dye molecules encapsulated into three-dimensional nanofibers via FLIM method” Appl. Phys. A., Vol. 116, pp 1867-1875  (03/2014) and PicoQuant website for LDH series lasers (downloaded 10/15/2020), further in view of Dartnell et al., “Experimental Determination of photostability and fluorescence-based detection of PAHs on the martial surface”, Meter. Planet., Sci., Vol. 47(5) pp 806-819 (2012). 
Dartnell et al., “Experimental Determination of photostability and fluorescence-based detection of PAHs on the martial surface”, Meter. Planet., Sci., Vol. 47(5) pp 806-819 (2012) teaches in table 1 (page 812), useful wavelengths for exciting anthracene (250, 365,375 nm), pyrene (266, 330 nm) and perylene (255,266,365,375,405 nm).  Useful laser diodes or LED operating at 365,375 and 405 nm are known (page 816/right column).
.

Claims 1,2,6-14,20-23,26,27 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Afzali-Ardakani et al. 20120322200, in view of Lippert et al. “Laser ablation of doped polymer systems”, Adv. Mater., Vol. 9(2) pp 105- 119 (1997), Bell et al. US4547444, Nakagawa et al., “Excimer luminescence form non-resonantly excited pyrene and perylene molecules in solution. J Phys. Chem. A., Vol. 117 pp 11449-11455 (2013), Acikgoz et al.. 
Pearson, “Polymers in optical recording”, in electronic and photonic applications of polymers, ACS  pp331-353 (1988) describes the work of Johnson and Law in recording with 488 nm (cw argon ion laser) using a coumarin dye dispersed in cellulose nitrate (page 343).  Useful dyes at 5,10,20 and 40 wt% loading in polyvinyl acetate used in 375 nm recording is discussed with respect to table 7.3.  A 20 wt% carbocyanine dye doped polyvinyl acetate film is described by Law et al as used for diode laser recording (page 345).  Ablative recording in thin dye films, and dye/polymer materials is discussed in section 7.4.1.1with chart 7.1 detailing IR absorbing dyes for laser recording  (pages 341-347).
Gindre et al. 20130033975 teaches coumarin molecules that may be combined with or grafted to a polymer matrix [0103-0105].  Examples of the copolymers which are functionalized with the coumarin moieties are shown on pages 6 and 7.  These are exposed in a two photo writing process [0120-0121,0136]
Further it would have been obvious to modify the processes rendered obvious by the combination of Afzali-Ardakani et al. 20120322200,Lippert et al. “Laser ablation of doped polymer systems”, Adv. Mater., Vol. 9(2) pp 105- 119 (1997), Bell et al. US4547444, Nakagawa et al., “Excimer luminescence form non-resonantly excited pyrene and perylene molecules in solution. J Phys. Chem. A., Vol. 117 pp 11449-11455 (2013), Acikgoz et al.. “Investigation of spontaneous emission rate of perylene dye molecules encapsulated into three-dimensional 

Claims 1,2,6-14,22 and 26-29 are rejected under 35 U.S.C. 103 as being unpatentable over Afzali-Ardakani et al. 20120322200, in view of Lippert et al. “Laser ablation of doped polymer systems”, Adv. Mater., Vol. 9(2) pp 105- 119 (1997), Bell et al. US4547444, Nakagawa et al., “Excimer luminescence form non-resonantly excited pyrene and perylene molecules in solution. J Phys. Chem. A., Vol. 117 pp 11449-11455 (2013), Acikgoz et al.. “Investigation of .
Taira et al. 6026072 teaches the use of 407 nm lasers with objective lenses of 0.9 to form pits with 0.4 microns in a photoresist (8/10-19). 
Suda 20060246251 teaches increasing the NA of the objective lens decreases the spot size of the focused beam [0004].  
	Further it would have been obvious to modify the processes rendered obvious by the combination of Afzali-Ardakani et al. 20120322200,Lippert et al. “Laser ablation of doped polymer systems”, Adv. Mater., Vol. 9(2) pp 105- 119 (1997), Bell et al. US4547444, Nakagawa et al., “Excimer luminescence form non-resonantly excited pyrene and perylene molecules in solution. J Phys. Chem. A., Vol. 117 pp 11449-11455 (2013), Acikgoz et al.. “Investigation of spontaneous emission rate of perylene dye molecules encapsulated into three-dimensional nanofibers via FLIM method” Appl. Phys. A., Vol. 116, pp 1867-1875  (03/2014) and PicoQuant website for LDH series lasers (downloaded 10/15/2020) by using a high NA objective lens such as the 0.9 NA lens of Taira et al. 6026072 as this is known decrease the size of the focused beam as evidenced by Suda 20060246251. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Martin J Angebranndt whose telephone number is (571)272-1378.  The examiner can normally be reached on 7-3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on 571-272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MARTIN J. ANGEBRANNDT
Primary Examiner
Art Unit 1737



/MARTIN J ANGEBRANNDT/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        May 21, 2021